— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Holdman, J.), rendered November 9, 2006, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and sentencing him to a determinate term of six years’ imprisonment, followed by three years of postrelease supervision.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the determinate term of imprisonment of six years to a determinate term of imprisonment of three years, and by reducing the period of postrelease supervision of three years to a period of postrelease supervision of IV2 years.
Based upon our review of the circumstances presented in this case, including the defendant’s youth, lack of criminal history, family background, and community involvement, as well as the People’s recommendation to the sentencing court that the defendant receive a more lenient sentence, it is appropriate to exercise our discretion in the interest of justice to modify the sentence imposed by reducing the determinate term of imprison*691ment of six years to a determinate term of imprisonment of three years, and by reducing the period of postrelease supervision of three years to a period of postrelease supervision of N/a years (see People v Suitte, 90 AD2d 80 [1982]). Fisher, J.P., Dillon, Belen and Chambers, JJ., concur.